                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

MICHELLE LEE ROBERTS,

       Plaintiff,

v.                                                     Case No: 6:19-cv-2072-Orl-40GJK

ANN REID,

       Defendant.


                                          ORDER

       Pending before the Court is pro se Plaintiff Michelle Lee Roberts’ Motion to Seal

Case (Doc. 21). The motion is difficult to read and understand.

        “The filing of documents under seal is disfavored by the Court.” Graphic

Packaging Int’l, Inc. v. C.W. Zumbiel Co., No. 3:10-cv-891-J-JBT, 2010 WL 6790538, at

*1 (M.D. Fla. Oct. 28, 2010). While parties “have protectable privacy interests in

confidential information disclosed through discovery,” once the information becomes a

judicial record or public document, the public has a common-law right to inspect and copy

the information. In re Alexander Grant & Co. Litig., 820 F.2d 352, 355 (11th Cir. 1987).

“Once a matter is brought before a court for resolution, it is no longer solely the parties’

case, but also the public’s case.” Brown v. Advantage Eng’g, Inc., 960 F.2d 1013, (11th

Cir. 1992); Patent Asset Licensing, LLC v. Wideopenwest Fin., LLC, No. 3:15-cv-743-J-

32MCR, 2016 WL 2991058, at *1 (M.D. Fla. May 24, 2016). “[I]t is the rights of the public,

an absent third party, which are preserved by prohibiting closure of public records, unless

unusual circumstances exist.” Wilson v. Am. Motors Corp., 759 F.2d 1568, 1570 (11th

Cir. 1985).
       “Material filed in connection with any substantive pretrial motion, unrelated to

discovery, is subject to the common law right of access.” Romero v. Drummond Co., Inc.,

480 F.3d 1234, 1245 (11th Cir. 2007). “A substantive pretrial motion is ‘[a] motion that is

presented to the court to invoke its powers or affect its decisions, whether or not

characterized as dispositive, [and it] is subject to the public right of access.” Id. at 1246

(quotation marks and citation omitted). The motion to suppress is a substantive pretrial

motion.

       “The judge is the primary representative of the public interest in the judicial

process and is duty-bound therefore to review any request to seal the record (or part of

it). He may not rubber stamp a stipulation to seal the record.” Estate of Martin Luther

King, Jr., Inc. v. CBS, Inc., 184 F. Supp. 2d 1353, 1363 (N.D. Ga. Feb. 15, 2002) (quoting

Citizens First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir.

1999)). “The right to inspect and copy is not absolute, however, and a judge’s exercise of

discretion in deciding whether to release judicial records should be informed by a

sensitive appreciation of the circumstances that led to the production of the particular

document in question.” Chemence Med. Prods., Inc. v. Medline Indus., No. 1:13-CV-500-

TWT, 2015 WL 149984, at *1 (N.D. Ga. Jan. 12, 2015).

       The public’s right of access may be overcome by a showing of “good cause”

sufficient for the granting of a protective order pursuant to FED. R. CIV. P. 26(c) (“The court

may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense …”). “’Good cause’ is a well

established legal phrase. Although difficult to define in absolute terms, it generally

signifies a sound basis or legitimate need to take judicial action.” In re Alexander Grant,

820 F.2d at 356.



                                              -2-
       The Eleventh Circuit has “superimposed a somewhat more demanding balancing

or interests approach to the” good cause requirement. Farnsworth v. Procter & Gamble

Co., 758 F.2d 1545, 1547 (11th Cir. 1985). This means that before making its decision,

the court has a duty to balance the public’s right of access against the party’s interest in

confidentiality. “In balancing the public interest in accessing court documents against a

party’s interest in keeping the information confidential, courts consider, among other

facts, whether allowing access would impair court functions or harm legitimate privacy

interests, the degree of and likelihood of injury if made public, the reliability of the

information, whether there will be an opportunity to respond to the information, whether

the information concerns public officials or public concerns, and the availability of a less

onerous alternative to sealing the documents.” Romero, 480 F.3d at 1246 (citation

omitted).

       The Middle District of Florida has adopted its own rule on the sealing of

information:

               (a) Unless filing under seal is authorized by statute, rule, or
               order, a party seeking to file under seal any paper or other
               matter in any civil case shall file and serve a motion, the title of
               which includes the words “Motion to Seal” and which includes
               (i) an identification and description of each item proposed for
               sealing; (ii) the reason that filing each item is necessary; (iii) the
               reason that sealing each item is necessary; (iv) the reason that
               a means other than sealing is unavailable or unsatisfactory to
               preserve the interest advanced by the movant in support of
               the seal; (v) a statement of the proposed duration of the seal;
               and (vi) a memorandum of legal authority supporting the seal.

M.D. FLA. Rule 1.09(a). The parties’ joint motion satisfies the requirements of Local Rule

1.09(a).

       Plaintiff’s motion does not satisfy the requirements of the applicable cases or the

local rule. Accordingly, the motion to seal is DENIED without prejudice.



                                                -3-
       DONE and ORDERED in Orlando, Florida on December 12, 2019.




Copy furnished to Pro se Plaintiff




                                      -4-
